DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 10,133,138), hereinafter “Oh”, in view of Xing et al. (US 2017/0148404), hereinafter “Xing”, both of record.

Regarding claim 1, Oh discloses a display device (see Figs. 1-8) comprising:
a first pixel row (row with PX1, Figs. 3, 4 and 8) including a first pixel electrode (PE in PX11, Fig. 3) and a second pixel electrode (PE in PX12) that are arranged in a first direction (D1);

a third pixel row (row with PX3) including a fifth pixel electrode (PE in PX31) and a sixth pixel electrode (PE in PX32) that are arranged in the first direction, the third pixel row being adjacent to the second pixel row in the second direction;
a first source line (DL_1) and a second source line (DL_2) extending in the second direction (D2) between the first pixel electrode and the second pixel electrode, between the third pixel electrode and the fourth pixel electrode, and between the fifth pixel electrode and the sixth pixel electrode (see Figs. 3, 4 and 8);
a first gate line (GL1_1) extending in the first direction (D1) between the first pixel row (PX1) and the second pixel row (PX2) (see Figs. 3, 4 and 8);
a second gate line (GL1_2) extending in the first direction (D1) between the second pixel row (PX2) and the third pixel row (PX3) (see Figs. 3, 4 and 8); and
a gate lead line (GL2 or GL3) extending in the second direction (D2) and connected to the first gate line (GL1_1) [or] the second gate line (GL1_2) (see Figs. 2-4 and 8).
Oh fails to explicitly disclose the gate lead line connected to the first gate line and the second gate line; and a first end connecting wiring that connects the first gate line and the second gate line at an end of the second pixel row.
However, Xing discloses a display device (see Figs. 2-3) comprising:
a gate lead line (connection line of The scanning driving signal 1, Fig. 3; paras. [0040-0041]) connected to the first gate line (G2) and the second gate line (G1) (see Fig. 3); and

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gate lead line connected to the first gate line and the second gate line; and a first end connecting wiring that connects the first gate line and the second gate line at an end of the second pixel row, as in Xing, into the display device of Oh to connect two adjacent gate lines to increase the turn-on time of the TFT switches in each row, thus prolonging the charge time of the pixel electrodes (Xing, paras. [0040-0041]).

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 10,133,138) in view of Xing et al. (US 2017/0148404) and Chen et al. (US 2017/0276990), hereinafter “Chen”.

Regarding claim 1, Oh discloses a display device (see Figs. 1-8) comprising:
a first pixel row (row with PX1, Figs. 3, 4 and 8) including a first pixel electrode (PE in PX11, Fig. 3) and a second pixel electrode (PE in PX12) that are arranged in a first direction (D1);
a second pixel row (row with PX2) including a third pixel electrode (PE in PX21) and a fourth pixel electrode (PE in PX22) that are arranged in the first direction, the second pixel row being adjacent to the first pixel row in a second direction (D2) intersecting the first direction;

a first source line (DL_1) and a second source line (DL_2) extending in the second direction (D2) between the first pixel electrode and the second pixel electrode, between the third pixel electrode and the fourth pixel electrode, and between the fifth pixel electrode and the sixth pixel electrode (see Figs. 3, 4 and 8);
a first gate line (GL1_1) extending in the first direction (D1) between the first pixel row (PX1) and the second pixel row (PX2) (see Figs. 3, 4 and 8);
a second gate line (GL1_2) extending in the first direction (D1) between the second pixel row (PX2) and the third pixel row (PX3) (see Figs. 3, 4 and 8);
a first thin film transistor (TR in PX11, Fig. 3) connected to the first pixel electrode (PE in PX11), the first gate line (GL1_1) and the first source line (DL_1);
a second thin film transistor (TR in PX12, Fig. 3) connected to the second pixel electrode (PE in PX12), the first gate line (GL1_1) and the second source line (DL_2);
a gate lead line (GL2 or GL3) extending in the second direction (D2) and connected to the first gate line (GL1_1) [or] the second gate line (GL1_2) (see Figs. 2-4 and 8).
Oh fails to explicitly disclose the gate lead line connected to the first gate line and the second gate line; and a spacer disposed on a counter substrate, wherein the spacer overlaps the first thin film transistor and the second thin film transistor in planar view.
However, Xing discloses a display device (see Figs. 2-3) comprising:
a gate lead line (connection line of The scanning driving signal 1, Fig. 3; paras. [0040-0041]) connected to the first gate line (G2) and the second gate line (G1) (see Fig. 3).

Further, Chen discloses a display device (see Figs. 1-4) comprising:
a spacer (4) disposed on a counter substrate (11 or 21; paras. [0024-0025]),
wherein the spacer (4) overlaps the first thin film transistor (TFT1) and the second thin film transistor (TFT2) in planar view (see Figs. 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a spacer disposed on a counter substrate, wherein the spacer overlaps the first thin film transistor and the second thin film transistor in planar view, as in Chen, into the display device of Oh to reduce the impact of the spacer on the display, thereby improving transmittance (Chen, paras. [0030-0032 and 0034]).

Regarding claim 2, Oh discloses wherein the first pixel electrode, the second pixel electrode, the third pixel electrode, the fourth pixel electrode, the fifth pixel electrode, and the sixth pixel electrode (PE in PXs) have an outer shape with a maximum width in the second direction (D2) smaller than a maximum width in the first direction (D1) (see Figs. 2-4 and 8).

Regarding claim 3, Oh discloses wherein the first pixel electrode (PE in PX11) includes:
a first area (e.g., left half of PE) extending at a first angle with respect to the first direction (D1) (see Figs. 4 and 8); and

the gate lead line (GL3_2) overlaps a boundary between the first area and the second area in planar view (see Figs. 4 and 8).

Regarding claim 4, Oh discloses wherein the third pixel electrode (PE in PX21) includes:
a third area (left half of PE) extending at a third angle with respect to the first direction (D1) (see Figs. 4 and 8); and
a fourth area (right half of PE) extending at a fourth angle different from the third angle with respect to the first direction (D1) (see Figs. 4 and 8), and
the boundary between the first area and the second area is arranged in line with a boundary between the third area and the fourth area (see Figs. 4 and 8).

Regarding claim 5, Oh discloses wherein the gate lead line (GL3_2) overlaps the boundary between the third area and the fourth area in planar view (see Figs. 4 and 8).

Regarding claim 6, Oh discloses wherein a maximum width in the first direction (D1) of the first area is equal to a maximum width in the first direction of the second area (see Figs. 2-4 and 8).

Regarding claim 8, Oh discloses wherein
the first source line (DL_1) is disposed closer to the first pixel electrode (PE in PX11) than the second source line (DL_2) is (see Figs. 2-4 and 8), and


Regarding claim 9, Oh fails to explicitly disclose a first end connecting wiring that connects the first gate line and the second gate line at an end of the second pixel row.
However, Xing discloses a first end connecting wiring (connection line of G1, G2 and The scanning driving signal 1, Fig. 3) that connects the first gate line (G2) and the second gate line (G1) at an end of the second pixel row (row with P1) (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first end connecting wiring that connects the first gate line and the second gate line at an end of the second pixel row, as in Xing, into the display device of Oh to connect two adjacent gate lines to increase the turn-on time of the TFT switches in each row, thus prolonging the charge time of the pixel electrodes (Xing, paras. [0040-0041]).

Allowable Subject Matter
Claim 10 is allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
claims 7 and 10, the prior art of record fails to explicitly disclose or fairly suggest a display device, “wherein the gate lead line is disposed between the first source line and the second source line,” along with the other limitations of claims 1 and 10, respectively.
Applicant’s arguments (see Remarks, p. 10, filed July 19, 2021), with respect to the rejection of claim 7 further in view of Sugihara et al. (US 8,816,350), have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn.
Therefore, claim 10 is allowed, and claim 7 would be allowable.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on solely the previous references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument in accordance with the amendments.
Therefore, the new ground of rejection of claim 1 under 35 U.S.C. 103 over Oh in view of Xing and Chen is considered appropriate.

Applicant’s arguments filed July 19, 2021 with respect to claim 9 and new claim 11 (Remarks, p. 11) have been fully considered but they are not persuasive.  Applicant has argued that claims 9 and 11 require two connections between the first gate line and the second gate line, one via the gate lead line and another via a first end connecting wiring.  Applicant has argued that Oh in view of Xing fails to disclose this feature.
However, the limitations of claims 1 and 9 and of claim 11 recite “a gate lead line extending in the second direction and connected to the first gate line and the second gate line; 
Even so, Oh discloses gate lead lines (GL2, GL3) connecting the first gate line (GL1_1) and the second gate line (GL1_2) (Figs. 2-4 and 8), and Xing further discloses a first end connecting wiring connecting the first gate line (G2) and the second gate line (G1) (Fig. 3).  Thus, Oh in view of Xing disclose two connections between the first gate line and the second gate line.
Furthermore, Xing also discloses a gate lead line and a first end connecting wiring connecting first and second gate lines (G2 and G1) as shown in Fig. 3.
Therefore, the previous ground of rejection under 35 U.S.C. 103 over Oh in view of Xing has been maintained.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896